              Case 5:20-cv-05799-LHK Document 110 Filed 09/14/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16     NATIONAL URBAN LEAGUE, et al.,           Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S SEPTEMBER 12, 2020, ORDER,
18
              v.                                ECF No. 103
19
       WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 12, 2020, ORDER, ECF No. 103
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 110 Filed 09/14/20 Page 2 of 4




1           Pursuant to the Court’s Order dated September 12, 2020, ECF No. 103, Defendants
2    respectfully identify the following five documents as helpful for the Court to consider:
3

4
      BATES #             DESCRIPTION                                      RELEVANCE
5     1-220   2018 Census Operational Plan                      Forms the basis for all Decennial
                                                                Operations decisions, including the
6                                                               Replan
7
      415-439     Agency Priority Goals                         Shows Census goals in the Spring
8
      857-868     Status Reporting in July                      Shows up-to-date statistics that
9                                                               informed the Replan
10
      898-911     Replan Slide Deck                             Description of the Replan decision as
11                                                              it was briefed to the Secretary for
                                                                approval
12

13    939-943     Census Website Announcement                   Shows public explanation of the
                                                                Replan and accurately depicts current
14                                                              Decennial Operations
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 12, 2020, ORDER, ECF No. 103
     Case No. 5:20-cv-05799-LHK
                                                     1
              Case 5:20-cv-05799-LHK Document 110 Filed 09/14/20 Page 3 of 4




1

2    DATED: September 14, 2020                    Respectfully submitted,
3
                                                  JEFFREY BOSSERT CLARK
4
                                                  Acting Assistant Attorney General
5
                                                  ALEXANDER K. HAAS
6                                                 Branch Director
7
                                                  DIANE KELLEHER
8                                                 BRAD P. ROSENBERG
                                                  Assistant Branch Directors
9

10
                                                  /s/ Alexander V. Sverdlov
                                                  ALEXANDER V. SVERDLOV
11                                                  (New York Bar No. 4918793)
                                                  M. ANDREW ZEE (SBN 272510)
12                                                Trial Attorneys
13                                                U.S. Department of Justice
                                                  Civil Division - Federal Programs Branch
14                                                1100 L Street, NW
                                                  Washington, D.C. 20005
15                                                Telephone: (202) 305-0550
16
                                                  Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 12, 2020, ORDER, ECF No. 103
     Case No. 5:20-cv-05799-LHK
                                              2
             Case 5:20-cv-05799-LHK Document 110 Filed 09/14/20 Page 4 of 4




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 14th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
